COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-208-CV
  
  
KAROLL J. CLENDENEN                                                         APPELLANT
  
V.
  
JASON R. CLENDEDEN                                                             APPELLEE
  
  
------------
 
FROM THE 325TH DISTRICT COURT 
OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Karoll J. Clendenen, proceeding pro se, seeks to appeal from a judgment granting 
the parties a divorce and making rulings on the issues of conservatorship of the 
parties’ child, visitation, and child support.  We dismiss this appeal.
        Appellant 
has been deemed indigent for purposes of this appeal.  The reporter's 
record was due to be filed by June 16, 2004.  On June 7, 2004, the trial 
court reporter filed an affidavit stating that she had recently talked with 
Appellant who informed her that she was no longer interested in pursuing this 
appeal, and that Appellant intended to write a letter to this court stating this 
fact.  On July 21, 2004, this court sent a letter to Appellant, attaching 
the court reporter’s affidavit, requesting that Appellant advise this court in 
writing whether she wished to pursue her appeal or whether she had decided to 
dismiss the appeal.  We stated that unless a response was received by 
August 2, 2004 indicating that the appeal should continue, the appeal may be 
dismissed.
        No 
response has been received.  Accordingly, we dismiss this appeal.  See
Tex. R. App. P. 42.3(c), 43.2(f).
  
 
                                                                  PER 
CURIAM

 
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: September 23, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.